Per tot CURIAM.
There is nothing in either of the objections. The referees in finding and reporting that the title to the premises, is in the lessors of the plaintiff, have only found and reported a fact, of which a jury must have been satisfied, before they could have rendered a verdict for the plaintiff. A formal verdict of guilty, in an action of ejectment, means nothing more, than that the lessor of the plaintiff has the title to, or the right of possession of the premises. Giving judgment for the nominal plaintiff therefore, in this case, is only giving to the real plaintiffs, the legal effect of the report of the referees. The second objection is equally groundless. Tenants in common, may recover the entire premises, either upon a joint or upon separate demises by each of them, of the whole tract. Jackson v. Sidney, 12 Johns. R. 185; Jackson v. Bradt, 2 Caines' R. 169 to 176. Let the report be filed, and judgment entered for the plaintiff.

Judgment for plaintiff.